Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 22, 2021

The Court of Appeals hereby passes the following order:

A22I0074. IN THE INTEREST OF J. K., A CHILD (FATHER).

      In this dependency proceeding, following a hearing, the juvenile court denied
the father’s motion to dismiss in an order entered on October 21, 2021. Thereafter,
in an order entered on October 27, 2021, the court found the child to be dependent
and awarded temporary legal custody to the Division of Family and Children
Services. On October 28, the father filed this timely application for interlocutory
appeal, seeking to appeal both the juvenile court’s order denying his motion to
dismiss and the order finding the child to be dependent.1
          The juvenile court’s order finding the child to be dependent is directly
appealable. See In the Interest of A. T., 309 Ga. App. 822, 824, n. 3 (711 SE2d 382)
(2011) (“An order within a [dependency] proceeding deciding temporary custody of
the child is a ‘final order,’ within the meaning of OCGA § 5-6-34 (a) (1), from which
a direct appeal lies.”); accord In the Interest of S. J., 270 Ga. App. 598, 608 (1) (a)
(607 SE2d 225) (2004). Moreover, the father may raise the denial of his motion to

      1
         In order for an application for interlocutory review to be timely, the party
must obtain a certificate of immediate review from the trial court within ten days of
the court’s order and then file their application in this Court within ten days of the
certificate. See OCGA § 5-6-34 (b). In this case, the father obtained the certificate of
immediate review on October 19, before the juvenile court entered either of its orders.
Although the father’s certificate was premature, we nonetheless deem his October 28
application, accompanied by a certificate, to be timely to the trial court’s October 27
order. Cf. Juhan v. State, 322 Ga. App. 620, 621, n. 3 (744 SE2d 910) (2013)
(holding that premature motion for new trial in criminal case ripened upon entry of
trial court’s judgment of conviction).
dismiss as part of such a direct appeal. See OCGA § 5-6-34 (d).
      “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the [applicant has] not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486, n. 1 (602 SE2d 246)
(2004). Accordingly, the father’s interlocutory application is hereby GRANTED. He
shall have ten days from the date of this order to file a notice of appeal in the juvenile
court if he has not already done so. The clerk of the juvenile court is DIRECTED to
include a copy of this order in the appeal record transmitted to this Court.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/22/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.